DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The use of the term Ancorsteel 1000C, which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1 and a contains the trademark/trade name Hoeganaes M-100.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe iron powder and, accordingly, the identification/description is indefinite. For the purposes of examination, the claims will be treated as requiring 75-81% iron powder with a percentage of carbon present.
Claim 1 limitation of 0.6-0.09% is indefinite because, while the range appears to be a typographical error, since 0.6 is higher than 0.09%, it is unclear if the 0.6% is a typographical error that should read 0.06% or if the 0.09% is a typographical error that should read 0.9%. Therefore the range of carbon content cannot be accurately defined such that the claim is definite. For the purposes of examination, an iron powder with carbon content between 0.06%-0.9% or Hoeganaes MH-100 will be treated as meeting the claim limitations regarding the carbon content.

Regarding claim 7, the limitation of 0.8% carbon is indefinite because the range in claim 1 is 0.6-0.09% which does not include 0.8%. As articulated above, the range is best understood as containing a typographical error; however, correction is required. For the purposes of examination, claim 7 will be treated in the same manner as the carbon range limitation of claim 1.
Regarding the claims labeled “a-d” it is unclear if the claims are intended to depend from claim 7 as sub-labels, should be numbered beginning at 8 (which cannot be done because of the presence of claim 8), or were included in error. Furthermore, the presence of the claims, if proper, would likely result in a restriction requirement. Therefore, claims 1-7 will be addressed on the merits of the claims and claims a-d will not be directly addressed; however, the applicant is urged to review all prior art in resolving the “a-d” claims. Also, in resolving the issues with claims “a-d,” the applicant is urged to consider the possibility of the claims being restricted by original presentation.
Regarding claim 8, the claim depends upon itself and therefore is improper. Because the claim depends on itself, it is not clear if the claim is to depend from one of claim 1-7 or claims 
Regarding claims 9-11, the claims depend from claim 8 which does not have proper dependency and are being examined in the same manner as claim 8.
Any unspecified claim is rejected as being dependent on a rejected base claim.
In view of the indefinite issues the claims will be examined as best understood by the examiner.
Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim(s) 1-7 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Morse et al., hereafter Morse, US Patent Publication No. 2020/0141708 in view of Robinson et al., hereafter Robinson, US Patent Publication No. 7,159,519.
 Regarding claims 1 and 6, Morse discloses a frangible bullet (100) comprising 75-81% Iron Hoeganaes MH-100 0.6-.09% Carbon powder ([0032] discloses 70-85% iron and thus disclose 75-81% iron powder and discloses the iron powder as Anchorsteel 1000 which, as disclosed by the applicant is the trademarked name of the Hoeganaes iron powder used), and balance of an effective amount of admixed Copper powder ([0032] discloses 0-30% copper, [0137] discloses copper at 0-30% and claim 4 discloses 10-48% copper powder with 50-95% iron powder. Therefore the balance of 19-25% is disclosed) which is sintered into a final bullet at a controlled temperature less than the melting point of copper ([0087] discloses heating the mixture to a temperature set and not melting any of the metal powders of the compacted mixture and since copper is disclosed as a component of the mixture, the temperature is necessarily below the melting point of copper), so as to produce a bullet capable of fragmenting upon impact with a target (100 is a frangible projectile and [0087] further explains that the temperature is set such that the projectile is given sufficient strength but is still frangible); however, while Morse discloses the claimed invention as articulated above and specifically discloses Anchorsteel 1000 as a known suitable iron powder for the iron component of the 
Thus it would have been obvious to one ordinary skill in the art at the time the invention was effectively filed to modify or define the iron powder of Morse to be Hoeganaes MH-100 similar to that as taught by Robinson since Robinson since the suitability of Anchorsteel 1000 series iron powders and Hoeganaes MH-100 iron powder for their use in the art of forming frangible projectiles and the selection of a known suitable material would be within the level of ordinary skill in the art. Selecting Hoeganaes MH-100 or defining the Anchorsteel material considered by Morse would have been obvious for any number of the factors that Morse provides such as distribution of powders, chemistry/properties of the powders (i.e. shape like that taught by Robinson), compaction pressure, compaction temperature, type of frangible projectile being formed, etc. Any number of benefits would have been obvious to one of ordinary skill in the art including, but not limited to, ease of manufacture, cost to produce, intended effect of the projectile, etc. 
	Specifically regarding the carbon content of the iron powder of claims 1 and 6-7, as articulated in the indefiniteness rejection above, Hoeganaes MH-100 iron powder is being treated as meeting the limitations of carbon percentages.


Regarding claim 3, Morse alone, or as modified by Robinson, discloses the bullet is coated (Morse 130) with a lubricant keep the bullet lubricated enough to be fired down the barrel of a gun (Morse 130 is disclosed as a lubricant in [0062])
Regarding claim 4, Morse alone, or as modified by Robinson, discloses the projectile is pressed in a pre-sintering green state to about 30 to 40 tons per square inch (30-40 tons per square inch is equivalent to about 60-80 ksi and Morse [0042] discloses 60-90 ksi and therefore discloses or teaches the claimed pressure range)
Regarding claim 5, Morse alone, or as modified by Robinson, discloses the iron powder having a sieve analysis of greater than 50% in the +325 mesh size range (Morse [0025] discloses the power may have a greater percentage of fine powders (e.g. 325 mesh) and therefore discloses or teaches a majority percentage (greater than 50%) 325 mesh size powder.) Alternatively, the size of powder particle size is well known the art to affect the frangibility of a projectile and it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to utilize powder with a particle distribution of at least 50% 325 mesh size as taught or at least considered by Morse, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is provided on form PTO-892.
While the Examiner is available via telephone to resolve administrative issues regarding a patent application, issues relating to patentability and/or prospective amendments may be more efficiently discussed via email correspondence subsequent to the filing of form PTO/SB/439 (“Authorization for Internet Communications in a Patent Application”) authorizing permission for internet communication. The form is available online at https://www.uspto.gov/sites/default/files/documents/sb0439.pdf and may be submitted for the record along with any other response to this action. The Examiner may be reached by telephone at 571-272-6352.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/DERRICK R MORGAN/             Primary Examiner, Art Unit 3641